Title: To Thomas Jefferson from Benjamin Waterhouse, 1 December 1800
From: Waterhouse, Benjamin
To: Jefferson, Thomas



Sir
Cambridge Massts. Decr. 1st. 1800

Having long regarded Mr. Jefferson as one of our most distinguished patriots & philosophers, I conceived that a work which had for it’s end the good of the community, would not be unexceptable to him.—Under that impression I have here sent him “A prospect of Exterminating the small-pox,” and am with the utmost consideration and respect
his very humble servt.

Benjn. Waterhouse

